TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00603-CV



                                   Amanda Salazar, Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
     NO. C-09-0124-CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

               Appellant Amanda Salazar’s brief was due in this Court on October 27, 2010. On

November 16, 2010, this Court sent notice to Salazar’s appointed counsel, Rosemary Rose, that her

brief was overdue and that if we did not receive from counsel a satisfactory response to this notice

on or before November 29, 2010, a hearing before the district court would be ordered. As of this

date, counsel has not filed her brief or responded to this Court’s notice.

               The appeal is abated. The district court shall conduct a hearing to determine whether

Salazar desires to prosecute this appeal and whether appointed counsel has abandoned the appeal.

See Tex. R. App. P. 38.8(b)(2); see also In re T.V., 8 S.W.3d 448, 449-50 (Tex. App.—Waco 1999,

no pet.) (applying Rule 38.8(b) to suit involving termination of parental rights). The court shall

make appropriate findings and recommendations. A record from this hearing, including copies of

all findings and orders and a transcription of the court reporter’s notes, shall be forwarded to the
clerk of this Court for filing as a supplemental record no later than February 7, 2011. See Tex. R.

App. P. 38.8(b)(3).




Before Justices Puryear, Pemberton and Rose

Abated

Filed: January 7, 2011




                                                2